Case 2:21-cr-00233-DWL Document 1 Filed 02/24/21 Page 1 of 7

 

UNITED STATES DISTRICT COURT

DISTRICT OF ARIZONA
United States of America Case No.: 21-9055 MJ

Vv. CRIMINAL COMPLAINT
Robert Merwin Cummings

 

I, the undersigned complainant, being duly sworn, state that the following is true and correct to
the best of my knowledge and belief: .

On or about the dates described in Attachment A in the County of Maricopa in the District of
Arizona, the defendant violated 18 U.S.C. §§ 2250(a), an offense described as follows:

See Attachment A - Description of Counts

I further state that I am a Deputy U.S. Marshal with the U.S Marshals Service and that this
complaint is based on the following facts:

See Attached Statement of Probable Cause Incorporated By Reference Herein.

Continued on the attached sheet and made a part hereof: XlYes [] No

Digitally signed by ERICA SEC

AUTHORIZED BY: Erica Seger, AUSA ERICA SEG ousiiories ssa

Justin Robertson, Deputy U.S. Marshal on eee

Name of Complainant Signature of CO ant

Sworn to telephonically before me

2/24/2021 8:00am. at Phoenix, Arizona
Date City and State

HONORABLE EILEEN S. WILLETT 5) | | | | |
United States Magistrate Judge

Name & Title of Judicial Officer , Signature of Judicial Officer

 
Case 2:21-cr-00233-DWL Document 1 Filed 02/24/21 Page 2 of 7

ATTACHMENT A
DESCRIPTION OF COUNT
Count 1

Beginning on or about December 15, 2020, until on or about February 23, 2021, in
the District of Arizona, defendant Robert Merwin Cummings, a person required to register
under the Sex Offender Registration and Notification Act, did knowingly fail to register
and update a registration as required by the Sex Offender Registration and Notification
Act, after relocating and traveling in interstate commerce from Washington to Arizona.

In violation of Title 18 United States Code 2250(a).

 
Case 2:21-cr-00233-DWL Document 1 Filed 02/24/21 Page 3 of 7

STATEMENT OF PROBABLE CAUSE IN SUPPORT OF A CRIMINAL
COMPLAINT
I, Justin Robertson, being duly sworn, hereby depose and state as follows:

1. Iam a Deputy United States Marshal (DUSM) assigned to the United States
Marshals Service (USMS), District of Arizona, Phoenix Office, and have been so employed
since September of 2010. As part of my regular duties, I apprehend fugitives and
investigate violations of Title 18 U.S.C. 2250 (Failure to Register as a Sex offender). This
statement of probable cause is in support of a Criminal Complaint against Robert Merwin
CUMMINGS (DOB: xx/xx/86) for a violation of Title 18 U.S.C. 2250(a). This statement
does not include all the facts known to me regarding this investigation but is meant only to
establish Probable Cause that a crime has been committed.

2. In January of 2021, I was made aware of an individual named Robert Merwin
CUMMINGS who traveled on J anuary 3, 2021, via international flight from Arizona to the
country of Germany and retumed to Arizona via international flight on January 20, 2021.
I was also made aware that CUMMINGS is a convicted Sex Offender who may be in
violation of state and or federal law regarding his required Sex Offender registration. |
have since conducted an investigation to determine if CUMMINGS has violated Title 18
U.S.C. 2250(a) (Failure to Register as a Sex Offender) in the District of Arizona. The
results of that investigation are as follows.

3. In February of 2013, CUMMINGS was sentenced to a total of 16 months in
custody by the Honorable Theodore Weathers, Judge presiding in the Superior Court,
County of San Diego, California following a plea of Guilty to the criminal charges of PC
288(c)(1) (Lewd Act Upon a Child 14/15 Years of Age) (2 counts) and PC 644/261.5(c)
(Attempted Unlawful Sexual Intercourse with a Minor). Furthermore, CUMMINGS was
ordered to register as a Sex Offender pursuant to California Penal Code 290.
CUMMINGS was directed to report to the California State Parole Office in Chula Vista,
California on February 8, 2013.

4. Following this conviction, CUMMINGS registered as a Sex Offender with
authorities on several occasions, two of which occurred in Maricopa County, Arizona.
On December 29, 2015, CUMMINGS registered as a Sex Offender with the Maricopa
County Sheriffs Office (MCSO), listing an address in Buckeye, Arizona. On February

 

 
Case 2:21-cr-00233-DWL Document 1 Filed 02/24/21 Page 4 of 7

5, 2018, CUMMINGS again registered with MCSO, listing an address of 486] W.
McDowell Rd. #247 Phoenix, Arizona 85035. This is the last known registration that
CUMMINGS completed with any authority in Arizona. On February 18, 2021, Deputy
U.S. Marshal (DUSM) Joshua Franchello conducted an interview at this location, which is
the Hometown Studios motel. DUSM Franchello learned that CUMMINGS was not
currently registered at the motel, and never has checked in as a guest.

5. The Arizona registration documents clearly list the requirements of a registered
Sex Offender within Arizona, one requirement which CUMMINGS placed his initials next
to states, “I understand that Arizona law requires a person who has been convicted of an
offense outlined in A.R.S 13-3821A, or who is required to register by the convicting
jurisdiction, to register within ten (10) days after conviction, or afier entering and
_ remaining in any county of the state, with the Sheriff of the county in which the person
resides.” CUMMINGS also initialed adjacent to the requirement which states, “J
understand that my responsibility to register as a Sex Offender is a lifetime requirement
and failure to register is punishable as a felony.”

6. On October 28, 2019, CUMMINGS registered as a Sex Offender in Washington
State with the Clark County Sheriff’s Office, listing an address in Vancouver, Washington.
I was notified by the Clark County Sheriff's Office that due to a lack of a comparable
offense under Washington State law, CUMMINGS was not required to register as a Sex
offender while residing in Washington. However, a memo dated November 13, 2019,
written to CUMMINGS notifying him that he does not need to register, also makes it very
clear that the relief from registration only applies while CUMMINGS resides or works
within Washington State. The memo states, “Please be aware that the laws are different
between states. You may be required to register in another state, regardless of being —
relieved from duty in Washington. If ‘you move to, are employed by, carry on a vocation
in, or attend an institution of higher education in a state other than Washington, you are -
subject to the laws of the particular state which you conduct those activities. It is your
responsibility to contact any state you may consider activities in to determine what laws

you will be required to adhere to while there.”

2

 

 
Case 2:21-cr-00233-DWL Document 1 Filed 02/24/21 Page 5 of 7

7. On December 14, 2020, CUMMINGS called the Federal Way, Washington
Police Department to report a dispute with his fiancé, Kya Reinoehl (xx/xx/95). The call
was documented as report # 200013540. CUMMINGS notified the Police dispatcher that
following a dispute with his fiancé earlier in the night, he woke up to discover that his
fiancé had left their house to go stay with a friend and that she took a folder containing his
important documents, which are needed for an upcoming trip, including a passport and
birth certificate. During the call, CUMMINGS reported his address to be 408 S. 323 St.
Apt# L8 Federal Way, Washington 98003. ,

8. The United States Marshals Service was notified by U.S. Customs that on
January 3, 2021, CUMMINGS boarded an international flight out of the Phoenix Sky
Harbor airport, through Chicago, Illinois, to the country of Germany. Furthermore, on
January 20, 2021, CUMMINGS traveled via international flight from the country of Serbia,
through Denver, Colorado, returning to Phoenix, Arizona. The fact that on December 14,
2020, CUMMINGS contacted the Federal Way Police Department to report a dispute with
his fiancé at their apartment, and then traveled out of the Phoenix Sky Harbor Airport on
January 3, 2021, is evidence that sometime between December 15, 2020, and January 3,
2021, CUMMINGS traveled in interstate commerce from Washington State, to Arizona.

9. On February 18, 2021, I was notified by the Arizona Department of Public
Safety (DPS) that their office had received an anonymous tip regarding an unregistered
Sex Offender named Robert Cummings who was residing in Goodyear, Arizona. The tip
stated that Robert Cummings had previously been residing in Washington for
approximately 1 year, but had moved to 18614 W. Chuckwalla Canyon Rd. Goodyear,
Arizona in December of 2020. The tip further stated that the home was owned by Robert
Cummings’ mother, Teresa Clark. A public search of the Maricopa County Assessor’s
office website shows that the home is associated with a Teresa Lynn Clark.

10. On February 18, 2021, at approximately 12:30p.m., I established surveillance -
at 18614 W. Chuckwalla Canyon Rd. in Goodyear. At approximately 1:l5p.m., |
observed a silver in color hatchback vehicle back out of the closed garage. As the vehicle
left the residence, I observed the individual, who appeared to be the individual I had

3

 

 

 
Case 2:21-cr-00233-DWL Document 1 Filed 02/24/21 Page 6 of 7

previously identified by photograph to be CUMMINGS. I followed the vehicle until it
came to a stop at the AT&T store located at 1120 N. Estrella Parkway Goodyear, Arizona.
The individual exited the vehicle and entered the store, and I was able to further identify
CUMMINGS by the very distinct hand and forearm tattoos that had previously been
photographed by law enforcement. The vehicle being driven had a Washington State
license plate (BSC9821). This vehicle is a 2013 Volkswagen Golf registered to Robert
M. Cummings and Julie Sims, with an address of 408 S. 323 St. Apt. L8 Federal Way,
Washington 98003. This is the same address that CUMMINGS listed when he called the
Federal Way Police dispatcher on December 14, 2020.

11. On Febmary 22, 2021, at approximately 7:20am., I again established
surveillance at 18614 W. Chuckwalla Canyon Rd. Goodyear, Arizona. At approximately
3:15p.m., I observed the same Volkswagen Golf back out of the closed garage and leave
the residence. I followed the vehicle until it came to a stop and parked at the Safeway
grocery store located at 9890 S. Estrella Parkway Goodyear, Arizona. I observed the
driver exit the vehicle, and again identified the individual to be CUMMINGS.

12. In summary, CUMMINGS is a convicted Sex Offender required to register a
physical address with the authority to which he resides and notify authorities of any change
to that address within 72 hours in accordance with the Sex Offender Registration &
Notification Act (SORNA). CUMMINGS last registered a physical address with the
Clark County Sheriff's Office in Washington State on October 28, 2019. Sometime
between December 15, 2020, and January 3, 2021, CUMMINGS engaged in interstate
commerce from Washington to Arizona. After returning to Arizona on January 20, 2021,
CUMMINGS has knowingly failed to register as a Sex Offender in Arizona.

13. Based on all these facts, I respectfully request this Court authorize a criminal
complaint and issue an arrest warrant for CUMMINGS for a violation of Title 18, U.S.C.
§ 2250(a), Failure to Register as a Sex Offender.

 
Case 2:21-cr-00233-DWL Document 1 Filed 02/24/21 Page 7 of 7

I declare under penalty of perjury under the laws of the United States of America
that the forgoing is true and correct.

JUS 3ERTS
‘De nited States Marshal

Sworn to and subscribed before me
this 24" Day of February 2021.

HONORABLE EILEEN S. WILLETT
United States Magistrate Judge

 
